[Cite as State v. Stanaford, 2022-Ohio-4462.]



                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                               ASHTABULA COUNTY

STATE OF OHIO,                                     CASE NO. 2022-A-0052

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        - vs -                                     Court of Common Pleas

SEAN EARNEST STANAFORD,
                                                   Trial Court No. 2021 CR 00521
                 Defendant-Appellant.


                                                OPINION

                                    Decided: December 12, 2022
                                        Judgment: Affirmed


Colleen M. O’Toole, Ashtabula County Prosecutor, 25 West Jefferson Street, Jefferson,
OH 44047 (For Plaintiff-Appellee).

Michael J. Ledenko, Assistant Public Defender, 22 East Jefferson Street, Jefferson, OH
44047 (For Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Sean Earnest Stanaford, appeals from his conviction

for Aggravated Possession of Drugs in the Ashtabula County Court of Common Pleas.

For the following reasons, we affirm the judgment of the lower court.

        {¶2}     On January 13, 2022, Stanaford was indicted by the Ashtabula County

Grand Jury for Aggravated Possession of Drugs, a felony of the fifth degree, in violation

of R.C. 2925.11(A) and (C)(1)(a), with a forfeiture specification under R.C. 2941.1417.

        {¶3}     On April 19, 2022, a Written Plea of Guilty and Plea Agreement was filed.

At the plea hearing, the court advised Stanaford of the rights waived, including the right
to a jury trial, to question and call witnesses, not to testify, to have the State prove the

offenses beyond a reasonable doubt, and the right to appeal.            The court advised

Stanaford of the charge to which he was pleading guilty and the potential penalty he

faced. When Stanaford stated that he did not understand the potential prison term, the

court explained the potential sentence and that it was not mandatory. It explained the

forfeiture as well as post-release control. The court determined that the plea was entered

voluntarily and with the assistance of counsel. The State indicated that the crime occurred

when police discovered Stanaford and another occupant of a vehicle in possession of

methamphetamine. The court issued a Judgment Entry accepting Stanaford’s plea.

       {¶4}   The court held a sentencing hearing on May 31, 2022, at which defense

counsel observed that there was a joint recommendation for community control and

argued that Stanaford is amenable to community control sanctions. Counsel argued that

NEOCAP should be reserved for a violation of community control and that the court

should “see how he does in the community before sending him to NEOCAP.” Stanaford

stated that if he went to NEOCAP he was “not sure how [he] would react to it.” The State

recommended community control, observed that Stanaford’s risk assessment indicated

he is “high risk,” and stated that “we want to get the defendant into some form of sobriety.”

The court observed that Stanaford “continue[s] to commit crimes,” has not responded

favorably to prior sanctions, and is in need of treatment. It ordered Stanaford to serve a

term of two years of community control with various conditions preventing drinking and

drug consumption.      He was also ordered to “enter and successfully complete the

Northeast Ohio Community Alternative Program (NEOCAP)” and complete any program

recommendations. This sentence was memorialized in a May 31, 2022 Judgment Entry.

                                             2

Case No. 2022-A-0052
       {¶5}   Stanaford appealed from his conviction. On August 29, 2022, appellate

counsel filed Stanaford’s appellate brief, pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel represented that he had reviewed the

record and found “no meritorious issues” upon which to base an appeal. On the same

date, counsel filed a Motion to Withdraw. This court granted Stanaford 30 days in which

“to file his own submission, if he so chooses, which raises any additional arguments in

support of the appeal.” Appellate counsel’s request to withdraw was held in abeyance.

Stanaford has not filed any further brief or memorandum in support of his appeal.

       {¶6}   In Anders, the United States Supreme Court outlined the proper steps to be

followed in this situation: “if counsel finds his client’s case to be wholly frivolous, counsel

should advise the court and request permission to withdraw; * * * the request to withdraw

must be accompanied by a brief referring to anything in the record that might arguably

support the appeal; * * * counsel should furnish the indigent client with a copy of counsel’s

brief, and time must be allowed for the client to raise any points he chooses.” State v.

Spears, 11th Dist. Ashtabula No. 2013-A-0027, 2014-Ohio-2695, ¶ 5, citing Anders at

744. The appellate court must conduct “a full examination of all the proceedings, to

decide whether the case is wholly frivolous.” Anders at 744. “Only after this separate

inquiry, and only after the appellate court finds no nonfrivolous issue for appeal, may the

court proceed to consider the appeal on the merits without the assistance of

counsel.” Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988).

Accordingly, we will proceed to conduct a review of the record, pursuant to Anders.

       {¶7}   In his brief, counsel raises one potential area for review which may arguably

support the appeal: “The trial court erred in imposing residential sanctions on defendant-

                                              3

Case No. 2022-A-0052
appellant, Sean E. Stanaford, as part of the community control sanctions rather than

utilizing the least restrictive sanctions available to accomplish the goals of community

control sanctions and felony sentencing.” Counsel concludes this error lacks merit.

       {¶8}   Initially, we observe that “[a] sentence imposed upon a defendant is not

subject to review under this section if the sentence is authorized by law, has been

recommended jointly by the defendant and the prosecution in the case, and is imposed

by a sentencing judge.” R.C. 2953.08(D)(1). Here, the parties and the court indicated

that there was a jointly recommended sentence of community control sanctions. The

court ordered community control and, as part of that sentence, that Stanaford be placed

in NEOCAP. Stanaford argued against the imposition of NEOCAP at sentencing, with

counsel stating “I think we can release him * * * and see how he does in the community

before sending him to NEOCAP.” The State indicated: the court “has a number of things

it can do on behalf of the defendant. * * * The Court will * * * have NEOCAP if need be.”

Under these circumstances, we will address the merits of whether the imposition of the

community control sanction and the conditions constituted error.

       {¶9}   In hearing an appeal of felony sentences, the appellate court reviews the

record and “may increase, reduce, or otherwise modify a sentence that is appealed under

this section or may vacate the sentence and remand * * * if it clearly and convincingly

finds * * * [t]hat the sentence is otherwise contrary to law.” R.C. 2953.08(G)(2).

       {¶10} R.C. 2929.15(A)(1) provides that, “[i]f in sentencing an offender for a

felony the court is not required to impose a prison term, a mandatory prison term, or a

term of life imprisonment * * *, the court may directly impose a sentence that consists of

one or more community control sanctions authorized pursuant to section 2929.16,

                                             4

Case No. 2022-A-0052
2929.17, or 2929.18 of the Revised Code.” R.C. 2929.16(A)(1) allows the court to impose

“community residential sanctions” which include “a term of up to six months at a

community-based correctional facility.” Further, R.C. 2929.15(A)(1) provides that “[t]he

court may impose any other conditions of release under a community control sanction

that the court considers appropriate, including, but not limited to, requiring that the

offender not ingest or be injected with a drug of abuse and submit to random drug testing

as provided in division (D) of this section * * *.”

       {¶11} R.C. 2929.15(A)(1) “vests the trial court with the discretion to impose any

condition of community control conditions or requirements it deems appropriate. Courts

have broad discretion when imposing conditions.” State v. Ryan, 11th Dist. Lake No.

2021-L-032, 2021-Ohio-4059, ¶ 30, citing State v. Talty, 103 Ohio St.3d 177, 2004-Ohio-

4888, 814 N.E.2d 1201, ¶ 10. “The relevant inquiry to determine whether a court abused

this discretion in imposing a condition is three-fold: (1) is the condition reasonably related

to rehabilitating the offender, (2) does it have some relationship to the crime of which the

offender was convicted, and (3) does it relate to conduct that is criminal or reasonably

related to future criminality and serves the ends of probation.” Id.

       {¶12} Here, the court was permitted to order community control since there was

no required prison term for the offense. As a condition of community control, it ordered

Stanaford to serve a term in NEOCAP, which is a community-based correctional facility.

Such an order is permissible pursuant to R.C. 2929.15(A)(1) and 2929.16(A)(1). It is

evident the court ordered Stanaford to be placed in NEOCAP due to his history of criminal

offenses, including drug-related offenses and failure to respond to prior sanctions.

       {¶13} As part of the conditions of community control, the court also ordered that

                                               5

Case No. 2022-A-0052
Stanaford not enter bars or similar establishments or consume non-prescribed medicines,

marijuana, or alcohol. It also required him to submit to random urinalysis and undergo

drug and alcohol evaluations. We find no error in these conditions. Stanaford was

convicted of Aggravated Possession of Drugs. He had several past misdemeanor and

felony drug convictions and admitted to consistent drug use. The State indicated a need

to help Stanaford obtain “sobriety.”     These conditions related to his conduct and

rehabilitation. Conditions requiring abstention from the use of drugs and alcohol, and

accompanying requirements for testing, have been upheld where they are related to the

criminal conduct. See State v. Weimer, 11th Dist. Trumbull No. 2004-T-0040, 2005-Ohio-

2361, ¶ 48-49; State v. Thomas, 8th Dist. Cuyahoga No. 111116, 2022-Ohio-2682, ¶ 18-

19.

       {¶14} A further review of the record reveals no other meritorious issues for review,

including the entry and acceptance of Stanaford’s plea.

       {¶15} The record indicates that the plea was voluntary, as the court inquired as to

the voluntary nature of the plea and Stanaford’s satisfaction with counsel. Further, the

court complied with the requirements of Crim.R. 11 in accepting the plea. State v. Clark,

119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 29 (“The best way to ensure that

pleas are entered knowingly and voluntarily is to simply follow the requirements of Crim.R.

11 when deciding whether to accept a plea agreement.”).

       {¶16} Pursuant to Crim.R. 11(C)(2), when a defendant pleads guilty to a felony

offense, the trial court must address the defendant personally and inform him of his

constitutional and non-constitutional rights prior to accepting his plea. The court was

required to inform the defendant of the effect of a guilty plea and that the court may

                                            6

Case No. 2022-A-0052
proceed to judgment and sentencing, which the court also did in compliance with Crim.R.

11(C)(2)(b). Further, the court was required to inform him of the waiver of the right to a

jury trial, to confront witnesses, to summon witnesses, not to be compelled to testify, and

to have the state prove his guilt beyond a reasonable doubt. Crim.R. 11(C)(2)(c). The

transcript indicates the court advised Stanaford of each of these rights and he indicated

his understanding of such rights.      The court explained the charges and potential

sentences faced by Stanaford, as required by Crim.R. 11(C)(2)(a), and, when he stated

that he did not understand certain sentencing issues, the court explained this further until

he indicated understanding. There is nothing in the record to indicate that the plea was

not entered knowingly and voluntarily or without proper advisement of Stanaford’s rights.

       {¶17} Having thus duly conducted an independent review of the record, we

conclude that the present appeal is wholly frivolous and there are no arguable issues

necessitating the appointment of new counsel. Counsel’s Motion to Withdraw is granted

and the judgment of the Ashtabula County Court of Common Pleas is affirmed.



JOHN J. EKLUND, P.J.,

FREDERICK D. NELSON, J., Ret., Tenth Appellate District, sitting by assignment,

concur.




                                             7

Case No. 2022-A-0052